Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 5, 7, 8 and 9, replace the limitation “precipitates has” with “precipitates have”


Election/Restrictions
	The restriction requirement mailed 5/25/2022 has been withdrawn in view of applicant’s amendment of instant claim 6.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-9 are directed to a method of producing a copper alloy sheet material as set forth in the instant claims.  The closest prior art of record is US 2013/0087255 A1 to Kuwagaki. Kuwagaki discloses a method of producing a copper alloy sheet material, wherein the copper alloy sheet material comprises up to 2.5 wt% Ni, 0.5-3.0 wt% Co, 0.1-1.0 wt% Si, 0.03-0.5 wt% Cr, balance copper (overlapping the instantly claimed ranges), wherein the method comprises: melting and casting the above component elements to form an ingot; hot-rolling the ingot at 950 to 1050 °C; cooling the hot-rolled product; cold-rolling the cooled product to form a copper alloy sheet material; performing solid solution heat treatment of the sheet material at 850 to 1050 °C; and performing thermal-mechanical double aging of the solid solution heat treated sheet material, wherein the thermal-mechanical double aging includes: performing first precipitation of the solid solution heat treated sheet material at 400 to 600 °C for 1 to 12 hours; cold-rolling the first precipitated sheet material at a cold reduction rate of 10% or more; and performing second precipitation of the cold rolled sheet material at 300 to 400 °C for 3 to 36 hours (Kuwagaki, abstract, para [0022-0038]).  Kuwagaki differs from the instant claims at least in that Kuwagaki requires first precipitation of the solid solution heat treated sheet material for 1 to 12 hours, far in excess of the instantly claimed 20 to 60 seconds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007270286 to Yamagishi et al, CN 108193080 to Yin et al and CN 108823466 to Fu et al all disclose methods of producing a copper alloy sheet material similar to the instant claims, but with different particular processing parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738